DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4, and 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ozoroczki (WO 03/046310) in view of Grinhpun (USA 2001/0032431).
Claim 1 - Ozoroczki discloses a panel made up of one vertical body (Fig. 1) featuring one upper surface and one lower surface, both of them delimiting said, body, said upper surface being equipped with a plurality of engaging teeth (projections, 5) and/or recesses and said lower surface being equipped with a plurality of said engaging teeth and/or said engaging recesses (depressions, 50) corresponding with said engaging teeth and/or said engaging recesses of said upper surface, said plurality of engaging teeth and/or engaging recesses being geometrically arranged according to a grid made up of the crossing between one first distribution mode and one second distribution mode relative to said teeth and/or recesses, wherein said vertical body is equipped with vertical first all-purpose lock-in profiles (dovetail ridges 9 and grooves 8) suited to make it possible to connect said panel with any other structural element needed for assembling said formwork, each of said first all-purpose lock-in profiles featuring a male or female dovetail shape. Ozoroczki (Fig. 2) discloses one or more other of the panels can be secured to the panel in a co-planar, orthogonal orientation (Fig. 1) using a cross-piece (4, Fig. 3) on the formwork inside or outside (the panel has female connectors on both sides, Fig. 2), and multiple formwork pitches (best understood as differently dimensioned connectors on either panel side) 
Ozoroczki does not disclose the panel body has second lock-in profiles configured for inserting T type elements. Grinhpun discloses a panel body has lock-in profiles (24) configured for inserting T type elements. It would have been obvious to one of ordinary skill in the art at the time the present invention was made to include the profiles in Ozoroczki to allow T type elements to fit in for strength and increased pull-out resistance.
Finally, as to the claimed thermo-acoustic panel being “suited to be operatively connected with another panel” by placing a plurality of brackets and/or a plurality of connectors placed in between, wherein at least one bracket of said plurality of brackets and/or at least one connector of said plurality of connectors is configured to support a plurality of a conical supports for orientation and diagonal arrangement of a plurality of oblong reinforcement irons, the claimed brackets and/or connectors are considered to be intended use elements of the invention, as “suited to be operatively connected with another panel” does not recite a positive structural relationship between the panel and brackets and/or connectors. As such, Ozoroczki teaches the claimed structure because cross-piece 3 is a connector (or a bracket for that matter) suited to be operatively connected with another panel by placing a plurality of cross-pieces between the panels, wherein the cross-piece is configured to support a plurality of a conical supports for orientation and diagonal arrangement of a plurality of oblong reinforcement irons. Examiner emphasizes that, as the intended use language “configured to” support conical supports is used instead of positively reciting the cross-piece as supporting the conical supports, the conical supports are intended use claim elements, the Ozoroczki cross-piece being configured to - or capable of - supporting conical supports in the form of standard conical rebar chairs placed on the top of the cross-
 
Claim 2 – Ozoroczki in view of Grinhpun discloses the combination in accordance with claim 1, Ozoroczki further teaching the lower surface of said body equipped with at least one first transpiration groove (the space created between the engaging recesses, 50, forms a groove as broadly recited) and said upper surface of said body is equipped with at least one second transpiration groove (the space created between the engaging teeth, 5, forms a groove as broadly recited).

Claims 3 and 4 – Ozoroczki in view of Grinhpun discloses the combination in accordance with claim 1, Ozoroczki further teaching the first distribution mode is made up of a plurality of first rows of said teeth and/or said recesses placed side by side in parallel and inclined by a 45 degree angle relative to a longitudinal plane L-L of said panel, and that said second distribution mode is made up of a plurality of second rows of said teeth and/or said recesses placed side by side in parallel and perpendicular to said longitudinal plane L-L (Figs. 2 and 5).

Claim 8 – Ozoroczki in view of Grinhpun does not disclose the vertical body is equipped with a plurality of surface score lines arranged by multiple pitches. Examiner Officially Notes that it would have been obvious to one of ordinary skill in the art at the time the present invention was made to equip a plate with surface score lines to make it easier to separate it into sections.

. 

Claims 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ozoroczki in view of Grinhpun and in further view of Heider (4,516,364). 
Ozoroczki does not disclose them on two sides and does not disclose one first side wall of the two side walls has male dovetail shape lock-in profiles and one second side wall of the two side walls opposite the one first side wall has female shape dovetails. Heider discloses disclose one first side wall of the two side walls has male dovetail shape lock-in profiles and one second side wall of the two side walls opposite the one first side wall has female shape dovetails (Fig. 1). It would have been obvious to one of ordinary skill in the art at the time the present invention was made to include the male/female dovetails in Williams to secure blocks together.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ozoroczki in view of Grinhpun and in further view of Kelly (2009/0100783).
Claim 11 – Ozoroczki in view of Grinhpun does not expressly disclose conical rebar supports. Kelly (Fig. 1) discloses a conical rebar support. It would have been obvious to one of ordinary skill in the art at the time the present invention was made to use conical supports to support rebar to firmly hold the rebar in place.  

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

In response to applicant's argument that Grinphun teachers certain unclaimed structure(s), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Finally, regarding the argument that comparing the differences between Grinphun slots 27 and passageways 24 compared to the Ozoroczki profiles leads to the Ozoroczki in view of Grrinphun rejection being improper, these are two different structures that are not combined in the rejection. 
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL J KENNY/               Examiner, Art Unit 3633              

/BRIAN E GLESSNER/               Supervisory Patent Examiner, Art Unit 3633